   Benjamin Vient, Plaintiff
                                                            r—
  v.                                                  rit

  Raycom Media and CNHI, Defendants                7019 MAR -1 A                  t4.L4
  Case: 2:18-CV-01054-MHT-GMB                     r"1""3 °       la i‘Ar"4''77T
                                                                       ,IwL.
                                                                           C Dta;.
  March 3, 2019

  Plaintiffs Opposition to Defendants' Motion to Dismiss Amend
                                                               ed Complaint Or, Alternatively, Motion
  for Summary Judgment

  Defendant's two arguments for dismissal are faulty and highli
                                                                 ght the facts in dispute, in Defendants'
  Motion to Dismiss Amended Complaint Or, Alternatively, Motio
                                                                   n for Summary Judgment(Document 9 in
  Case # 2:18-CV-01054-MHT-GMB). Motion to Dismiss or Summa
                                                                   ry Judgment should be denied, for the
  reasons following, and pursuant to the Federal Rules of Civil
                                                                Procedure, Title VII, Rule 56. Pro-Se
  Plaintiff Benjamin Vient amends the complaint to includ
                                                          e a Read-Out of Exhibit A, and upon Dismissal of
  Defendants' Motion to Dismiss Amended Complaint Or, Altern
                                                                 atively, Motion for Summary Judgment,
  moves the court for the attached: Motion for the Defend
                                                          ants' More Definitive Statement/Answer
 (Specific to Exhibit A); Motion To Compel Expedited Disclo
                                                             sure and/or Discovery; and Motion to
 Schedule Conference and Order.

 ARGUMENT:

 Defendants state in their Motion: (Plaintiffs) ".. Claim
                                                          fails as a matter of law for two independent
 reasons":

 1. "He has not alleged that ... he obtained a copyright
                                                            registration." Registration number is
 TX0008589705. (My understanding was that the Court
                                                              independently obtains this information and
 applies it to the case file. Pro-se Plaintiff now applies
                                                           this registration number to an Amended
 Complaint, attached in this mailing.)

 2. "Even if Plaintiff were to allege that he obtained
                                                         a registration or was refused a registration, his claim
 still fails because it is time-barred." Plaintiff discov
                                                          ered that Defendants were using his works, as
 presented in Exhibit A, in 2018. Plaintiff believes this
                                                            usage of works began on or around 2018. Thus,
the time-barred argument does not work here to allow
                                                              dismissal. And as these usage date facts are in
dispute between parties, Motion for Summary Judgment
                                                                should also be denied. Federal Rules of Civil
Procedure, Title VII, Rule 56, states in relevant part that
                                                              "The court shall grant summary judgment if the
movant shows that there is no genuine dispute as to any
                                                                material fact and the movant is entitled to
judgment as a matter of law."

Interestingly, Defendants' Argument #2 does not refer
                                                         to a timeline for the evidence of Plaintiffs Exhibit
A. Thus, the attached Motion to Compel Defendant's
                                                        Answer Specific to Exhibit A (and Plaintiff Amends
the Complaint with a Read-Out of Exhibit A, if Exhibi
                                                      t A itself is not clear.)
Conclusion

Defendants have not provided accurate reasons
                                              to dismiss. And facts are in dispute, including the
mentioned dates, barring summary judgment. Thus,                                                  above
                                                   Defendants' Motion to Dismiss Amended
Complaint Or, Alternatively, Motion for Summary
                                                 Judgment should be denied. This case should
proceed, with Plaintiffs attached Motion for Defen
                                                   dants' More Definitive Statement/Answer, Motion
Compel Expedited Disclosure and/or Discovery and                                                   To
                                                    Motion to Schedule Conference and Order.



Respectfully submitted,

TR^
Benjamin Vient
                   V?
CERTIFICATE OF MAILING

I HEREBY CERTIFY that on March 3, 2019, I placed
                                                  a true and correct copy of the foregoing
OPPOSITION in the United States Mail addressed
                                               to:

                               Mark Foley; Maynard Cooper & Gale; 1901 Sixth
                                                                             Avenue North;
                               2400 Regions/Harbert Plaza; Birmingham, AL 35203



                                                      Respectfully submitted,

                                                          n
                                                      Benjamin Vient         )(e?

                                                      Plaintiff, Pro-Se
                        1,Q1 0,E                                      t.4
                                                                LtIQQZ(
                                                        -t-r7vrf-t     I
                                                _;-)V-J2
                                             .Y3TN-1-_skr,
                                  %   U.S. POSTAGE
                                              $0.70
                                    • FCM LETTER
                                    `'S 01453
                                    2 Date of sale                                       Ir‘C\I
                                    5 03/03/19                              p.O.1 \ieN
                                    4' 06          ci)
                                                2S cn                                  •Ie
▪   Pt r•tik e't r— a                   11487919                            a N • (-II
                               A et et RA A 11
                                                         ri-o
                                                          r
                                     1.80 oz



                                               111


                              C039

SHIP
TO:

   1 CHURCH ST
   MONTGOMERY AL 36104-4018




              (420) 36104
